Citation Nr: 0819519	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  02-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
1998 for a 100 percent rating for schizoaffective disorder.

2.  Entitlement to an effective date earlier than July 9, 
1998 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Kenneth Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1943 to April 1946.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from December 2001 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In January 2004 the Board remanded this case to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  The RO 
subsequently complied by providing VCAA notice to the 
veteran.  The case was then returned to the Board.

In a July 2004 decision, the Board granted the maximum 100 
percent rating for the veteran's schizoaffective disorder.  
In that same decision, the Board granted an earlier effective 
date of July 9, 1998 for his schizoaffective disorder and 
TDIU (his prior effective date was June 22, 1999).  He 
appealed the Board's decision concerning this effective date 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a January 2007 decision, the Court affirmed the Board's 
decision.  The veteran then appealed to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  In 
a November 2007 decision, the Federal Circuit Court granted a 
joint motion and vacated the Court's decision and remanded 
the case for further proceedings.  See Malloy v. Mansfield, 
No. 07-7182 (Fed. Cir. Nov. 2, 2007) (non-precedential).  
Specifically, the Federal Circuit Court determined the Board 
did not provide adequate reasons and bases in its decision by 
failing to consider and apply the provisions of 38 C.F.R. 
§ 3.157(b)(1) to the effective date claims at issue.

Upon return to the Court, pursuant to a January 2008 Order 
and December 2007 Memorandum Decision in compliance with the 
Federal Circuit Court's instructions, the Court vacated the 
Board's decision and remanded this case for the Board to 
apply this regulation.

After receiving this case back from the Court, the Board sent 
the veteran and his attorney a letter in April 2008 informing 
them they had 90 days to submit additional evidence.  They 
responded in May 2008 that they had nothing else to submit, 
so they asked the Board to please proceed immediately with 
the readjudication of the claims.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for a higher rating 
for his service-connected psychiatric disability in a final 
and binding March 1996 decision.  He was notified of that 
decision but did not appeal it.  

2.  In a July 2004 decision, the Board granted an earlier 
effective date of July 9, 1998, the date of a VA inpatient 
psychiatric hospitalization, for a higher 100 percent rating 
for schizoaffective disorder and a TDIU.

3.  The evidence supports an even earlier effective date of 
August 7, 1997, for the higher 100 percent rating for the 
schizoaffective disorder and TDIU, based on VA inpatient 
psychiatric treatment at that time revealing total 
occupational and social impairment.

4.  However, it was not factually ascertainable the veteran 
met the requirements for this higher 100 percent rating for 
the schizoaffective disorder or TDIU during the one year 
immediately preceding his August 7, 1997, informal claim for 
increase.



CONCLUSIONS OF LAW

1.  The requirements are met for an earlier effective date of 
August 7, 1997 for the 100 percent rating for the 
schizoaffective disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2007).

2.  The requirements also are met for an earlier effective 
date of August 7, 1997 for the TDIU.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting earlier effective 
dates for both claims based on the Federal Circuit Court and 
Veterans Claims Court's instructions, there is no need to 
discuss in detail whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because even 
if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

In addition, although the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective-date elements of the claims, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the RO will have the opportunity to provide the 
veteran this additional notice when implementing the Board's 
decision granting earlier effective dates for the claims at 
issue.  In this way, no harm will come to the veteran.



Factual Background

The veteran was granted service connection for a psychiatric 
disorder, diagnosed as neurocirculatory asthenia, in 
September 1948.  A noncompensable (i.e., 0 percent) rating 
was assigned from April 1946 to August 1948, when a 10 
percent rating was assigned.  An October 1953 decision 
reduced the rating back to the noncompensable level, 
effective December 1953.  June 1977, August 1983, November 
1984, November 1985, September 1990, and February 1992 
decisions confirmed and continued the noncompensable rating.  
A February 1993 decision denied service connection for 
schizoaffective disorder and denied an increased rating for 
the service-connected neurocirculatory asthenia.  Following a 
May 1994 remand by the Board, a June 1995 decision again 
denied service connection for schizoaffective disorder and 
continued the noncompensable rating for the 
service-connected neurocirculatory asthenia.  That decision 
was confirmed by a March 1996 Board decision.  See 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision).  And a May 1998 
rating decision denied service connection for a psychosis, 
not otherwise specified.

More recently, on October 21, 1998, RO received a claim from 
the veteran for an increased rating for his neurocirculatory 
asthenia.  Following submission of VA medical records, the 
noncompensable rating was continued.  

The VA medical records showed that he was hospitalized in 
August 1997, after being involuntarily committed by his 
family.  At the time, he was having difficulty concentrating 
and was easily confused.  He said he had suffered a stroke 
several months earlier, which caused changes in his mental 
status, and that he abused alcohol - including "white 
lightening" that can cause lead intoxication. He also 
reported that he had not been taking his medications.  The 
diagnostic assessment was organic psychosis, organic 
personality, and possible alcoholism.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned

The veteran reported episodic depression and restlessness in 
December 1997, but examination was negative for evidence of a 
thought disorder.  In February 1998, his depression was 
characterized as stable, but he complained of episodes of 
agitation, hearing "voices" when "half-asleep," and 
fragmented but adequate sleep.  He also complained of 
occasional mild confusion and difficulty concentrating.  
A GAF score of 55 was assigned.

In March 1998, the veteran underwent a VA examination.  
According to the report, he complained of tension, being 
easily upset, and having difficulty handling pressure.  He 
also complained of difficulty with anxiety for the previous 
50 years.  The VA examiner reviewed the veteran's previous 
medical history and diagnoses.  Upon examination, the veteran 
was alert, oriented, cooperative, and well groomed.  There 
was no evidence of loose associations or flights of ideas.  
There was no bizarre motor movement or tics.  His mood was 
pleasant, but somewhat tense, and his affect was appropriate.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  His insight and judgment were adequate 
and his memory was good.  The diagnosis was psychosis, not 
otherwise specified, previously called schizoaffective 
disorder.  The VA examiner opined there was no relationship 
between the veteran's previously diagnosed neurocirculatory 
asthenia and his current psychosis.  He reasoned that the 
veteran had a "general baseline of being anxious and tense" 
and that this was stable over many years, despite 
periodic degenerations of agitation, aggression, and 
psychotic states, requiring hospitalizations.  He also noted 
that the veteran responded well to medication and 
hospitalization and that he did not demonstrate any psychotic 
symptoms.

Other records indicate the veteran was hospitalized twice in 
July 1998; the first admittance was on July 9, 1998.  
According to the discharge summary, he complained that he was 
depressed and his family reported that he was confused.  
He also complained of hearing voices, anhenodia, suicidal 
thoughts, and delusions of impending doom.  His sleep and 
appetite were noted as being "markedly disturbed."  A 
history of past alcohol abuse was noted.  An attendant during 
the first hospitalization noted the veteran failed to take 
his diabetes medication, which caused hyperglycemia, which 
could have accounted for his behavior, but also noted that he 
suspected an episodic organic psychosis.  A mental status 
examination during the second admittance found that he made 
minimal eye contact and had decreased psychomotor activity.  
His speech had increased latency, but decreased rate and 
volume.  He had suicidal ideation, but he denied homicidal 
ideation, ideas of reference, and visual or auditory 
hallucinations.  He endorsed delusions and had a constricted 
and flat affect.  A consultation during the second 
hospitalization found that he had symptoms of a psychotic or 
major depression.  The impressions included mild dementia and 
major depressive disorder.  He was treated with 
electroconvulsive therapy.  The discharge diagnosis was major 
depressive episode, with psychotic features.  A GAF score of 
55 to 60 was assigned during the first hospitalization and 
his GAF score was "25 percent" at admittance and "80 
percent" at discharge from the second hospitalization.

In September and October 1998, the veteran complained of 
occasional depression and difficulty concentrating.  The 
records note that he was compliant with his medication 
regimen.  His depression was characterized as stable and well 
managed and a GAF score of 75 was assigned.

The veteran submitted a notice of disagreement (NOD) in June 
1999 in response to the RO's December 1998 rating decision 
denying his claim for a higher rating for his service-
connected psychiatric disability.  At that time, additional 
VA medical records were obtained.  These records provided the 
details of his treatment while hospitalized.  In addition, an 
August 1998 treatment note showed that following his July 
1998 hospitalizations, his symptoms were much improved and 
that he was taking his medications.

In September 1999, the veteran underwent another VA 
examination.  According to the report, he complained of 
anxiety and confusion.  He also admitted that he sometimes 
heard voices.  The VA examiner noted that the veteran had 
been hospitalized for two serious depressive episodes, 
wherein he received electroconvulsive therapy.  The veteran's 
son related that the veteran occasionally wandered off and 
had bad behavior prior to being hospitalized.  The veteran 
reported that he was on medication and denied problems with 
sleep, appetite, and concentration.  The VA examiner noted 
that the veteran was originally service connected for 
neurocirculatory asthenia.  Mental status examination showed 
that he was alert, cooperative, oriented, and well groomed.  
There were no loose associations, flight of ideas, or bizarre 
motor movements.  There was no evidence of delusions, 
hallucinations, ideas of reference, or suspiciousness.  His 
insight and judgment were adequate and his memory was good.  
The diagnoses were major depression with psychotic features, 
in remission; anxiety disorder, not otherwise specified; and 
mild dementia.  A GAF score of 70 was assigned.

Following that examination and the submission of additional, 
albeit duplicate, VA medical records, the RO issued another 
decision in April 2000 wherein the RO recharacterized the 
veteran's service-connected disorder as an anxiety disorder 
and denied a compensable rating.  The veteran submitted 
another NOD in response, and the RO obtained still additional 
VA medical records.

A September 2000 VA medical record states the veteran 
reported that he sometimes heard voices, but that he slept 
well.  He also reported occasional episodes of depression, 
but that his medications help.  Objective mental status 
examination showed that he was alert, oriented, verbal, and 
coherent.  He had mild anxiety and was mildly depressed.  The 
diagnosis was major depression and a GAF score of 65 was 
assigned.

In December 2000, the veteran related that he slept well and 
had a good appetite, but complained of occasional depression.  
He denied suicidal ideation and reported that he took his 
medication.  Upon examination, he was alert, oriented, 
verbal, and coherent.  There was no evidence of anxiety or 
depression.  The diagnosis again was major depression and a 
GAF score of 65 again was assigned.

A March 2001 VA treatment note indicates the veteran reported 
that he sometimes felt depressed, but he denied suicidal 
ideation.  He also reported that he slept a lot and 
occasionally heard someone calling his name.  He denied 
visual hallucinations and delusions.  The examiner noted the 
veteran did not fill the prescriptions for his medications.  
Upon examination, he was alert, oriented, and coherent.  
There was no evidence of anxiety, depression, or a thought 
disorder.  The diagnosis, just as previously, was major 
depression with a GAF score of 65 again assigned.

In October 2001, the veteran underwent yet another VA 
examination.  According to the examination report, he said 
that he had experienced occasional symptoms during the 
previous 55 years.  He also reported that sometimes he got 
quite anxious and was unable to think, and that he used to 
drink, fight, and become agitated.  He related that he still 
had a bad temper, but quit drinking about 10 years earlier.  
He also related that he had been hospitalized several times, 
most recently in 1998, wherein he had electroconvulsive 
therapy.  He complained of periods where he heard voices and 
felt frightened, causing sleep disturbance and agitation.  He 
also related a history of suicide attempts, but denied having 
panic attacks.  He further stated that he retired at age 65, 
lived with his wife, and had some friends.  He stated that he 
did not do many chores around the house, but that he did yard 
work and went to church.  The VA examiner noted that the 
veteran provided his routine self care, was in good physical 
health, did limited chores around the house, and had social 
relationships, but that he had no recreational or leisure 
pursuits.  The VA examiner also confirmed that the veteran's 
medical records were reviewed and that he was currently on 
medication for his symptoms, which he reported as being 
helpful.  In reviewing the veteran's medical records, the VA 
examiner pointed out that the veteran did not receive a 
psychiatric diagnosis at his 1977 VA examination, but that he 
was diagnosed with a schizoaffective disorder during a 1991 
hospitalization and during treatment in 1992, and received a 
diagnosis of anxiety disorder during treatment in 1995.  He 
also was diagnosed with major depression during his 1998 
hospitalizations.

Objective mental status examination showed the veteran was 
alert, oriented, well groomed, and cooperative, but most of 
the information concerning his history was elicited from his 
wife.  There was no evidence of bizarre motor movements or 
tics.  His mood was sullen and his affect was appropriate.  
There was no evidence of delusions, hallucinations, ideas of 
reference, or suspiciousness.  He denied nightmares or 
intrusive thoughts.  His memory was good and his insight and 
judgment were adequate.  The diagnoses were schizoaffective 
disorder and mild dementia.  A GAF score of 50 was assigned.  
The VA examiner noted that the veteran had a long and 
complicated medical history, with various diagnoses, 
which resulted from his "various constellations of 
symptoms."  The VA examiner also noted that the veteran's 
first symptoms of anxiety and inability to tolerate stress 
occurred while he was in the military, but that he developed 
more agitation after his service and went through periods of 
heavy drinking, which in turn caused increased aggression.  
The VA examiner further noted that the veteran's 
hospitalizations were associated with agitation, dangerous 
behavior, and a thought disorder with an affective component, 
but that his more recent slight memory impairment was not of 
significance.  Most significantly, the October 2001 VA 
examiner concluded that the diagnosis that most accurately 
accounted for the veteran's symptoms throughout the years was 
schizoaffective disorder.  The VA examiner reasoned that the 
veteran's anxiety was present throughout the years, and as 
such, his present diagnosis of schizoaffective disorder is a 
continuation of the already service-connected 
neurocirculatory asthenia diagnosed during his military 
service.  The VA examiner went on to note that the veteran's 
prognosis was guarded.  The examiner further stated that, 
while the veteran was taking anti-psychotic and anti-
depressant drugs, and seemed to be stabilized, his condition 
has been shown to deteriorate.

In December 2001, the RO issued a rating decision and 
statement of the case (SOC) wherein the veteran's psychiatric 
disorder was recharacterized as a schizoaffective disorder.  
In addition, the RO assigned a 70 percent rating effective 
June 22, 1999.  In February 2002, the veteran's 
representative, on behalf of the veteran, submitted the 
substantive appeal (VA Form 9) and raised the issues of 
entitlement to a rating higher 70 percent for the veteran's 
schizoaffective disorder and for an earlier effective date 
for the 70 percent rating for this disability.  A claim for a 
TDIU also was submitted.

In September 2002, the RO issued an SOC regarding the issue 
of entitlement to an earlier effective date, which the RO 
denied.  The RO also issued a rating decision regarding the 
issue of entitlement to a TDIU, which was granted effective 
June 22, 1999.  In November 2002, the veteran, through his 
representative, perfected an appeal regarding the issues of 
earlier effective dates for his 70 percent rating and TDIU.  

In its July 2004 decision, the Board assigned an earlier 
effective date of July 9, 1998, the date of VA inpatient 
psychiatric hospitalization, for the 70 percent rating for 
schizoaffective disorder and for the award of TDIU.  As to 
his increased rating claim, the Board fully granted the 
maximum 100 rating for the veteran's schizoaffective 
disorder.  In an August 2008 rating decision which 
implemented the Board's decision, the RO assigned the 100 
percent rating for schizoaffective disorder effective from 
July 9, 1998, the effective date established by the Board.  
The veteran and his attorney seek an effective date earlier 
than July 9, 1998 for the award of a 100 percent rating for 
schizoaffective disorder and TDIU.     

Governing Laws and Regulations for Earlier Effective Date

An increase in disability compensation, including a TDIU 
claim, may be granted from the earliest date on which it is 
factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Otherwise, the award will be effective the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  A 
TDIU claim is a claim for an increased rating, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris v. West, v12 Vet. App. 413, 420 
(1999); VAOPGCPREC 12-2001 (July 6, 2001).  

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

If the Board issues a decision, on appeal, confirming the 
RO's decision, then Board's decision subsumes the RO's 
decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's 
decision is not timely appealed, then it, too, is final and 
binding based on the evidence then of record.  38 C.F.R. 
§ 20.1100.

A final and binding decision is generally not subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a).  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  The informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital. 38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission.  Id.   

Specifically with regards to an earlier effective date for a 
TDIU, once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether he is entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also 
VAOPGCPREC 12-2001 (July 6, 2001).  VA must consider a TDIU 
claim in this instance even though the veteran did not make a 
specific request for a TDIU.  See id.   

Analysis -  Effective Date Earlier than July 9, 1998, for the 
100 percent Rating for the Schizoaffective Disorder and TDIU

The July 9, 1998, effective date was assigned based on VA 
inpatient psychiatric treatment at that time revealing total 
occupational and social impairment such that the veteran was 
100-percent disabled and unable to obtain and maintain a 
substantially gainful occupation as a result of his service-
connected psychiatric disability.  See again 38 C.F.R. § 
3.157(b)(1) (once a formal claim for compensation has been 
allowed, receipt of a report of VA outpatient or hospital 
examination or report of admission to a VA hospital will be 
accepted as an informal claim for increased benefits).  The 
veteran has been service connected for a psychiatric 
disability since the 1950s, such that a later VA medical 
record could be accepted as an informal claim for increased 
benefits under 38 C.F.R. § 3.157(b)(1).

In the August 2005 Appellant's Brief, the veteran and his 
attorney argued that the veteran is entitled to an effective 
date earlier than July 9, 1998, based on 13 pieces of medical 
evidence in the record dated from March 1983 to March 1998 
which they believe constitute even earlier informal claims 
for increased disability compensation under 38 C.F.R. 
§ 3.157(b)(1).

11 of the 13 VA medical records cited by the veteran's 
attorney predate a final and binding March 1996 Board 
decision which denied an earlier claim for a higher rating 
for the veteran's psychiatric disorder.  The Board gave the 
veteran notice of that earlier March 1996 denial, but he did 
not appeal that earlier decision.  Therefore, that earlier 
March 1996 Board decision, which subsumed the prior RO 
decisions, is final and binding on the veteran based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2007).  Thus, his and his 
attorney's reliance on those medical records dated prior to 
the Board's March 1996 decision is of no avail because that 
decision is deemed to have confirmed the denial, explicitly 
or implicitly, of any informal claim for an increased rating 
raised by those documents that were then before the Board.  
See 38 C.F.R. §§ 3.160(c) (defining a "pending claim" as 
one that "has not been finally adjudicated").  Therefore, 
the veteran cannot overcome the finality of the Board's March 
1996 decision by asserting that there are informal claims in 
the record that predate that Board decision and remain 
unadjudicated.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005); Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 
2005); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  
Further, there has been no allegation of clear and 
unmistakable error (CUE) in that earlier Board decision.  
Andrews, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Consequently, 
an effective date earlier than the final March 1996 decision 
is not warranted by law.

However, per the Court's instructions, the Board also must 
determine whether the evidence of record contains an informal 
claim for benefits for a higher rating between the time of 
that final March 1996 decision until the current effective 
date of July 9, 1998.  38 C.F.R. §§ 3.1(p), 3.155(a), 
3.157(b)(1).  More specifically, the Board has examined a 
record of VA inpatient psychiatric hospitalization dated 
August 7, 1997, as a potential informal claim for increased 
benefits and a TDIU under 38 C.F.R. § 3.157(b)(1).  On that 
earlier date, August 7, 1997, the veteran was involuntarily 
committed to a VA psychiatric hospital due to aggressive and 
violent behavior, as well as not being oriented to time and 
place.  He received Global Assessment of Functioning (GAF) 
scores of 40 and 50 during the course of his inpatient 
treatment.

GAF scores are scaled ratings reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  GAF scores ranging from 31 to 40 
indicate some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work..., 
family relations, judgment, thinking, or mood (e.g., unable 
to work).  In comparison, GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

It is clear from these records and from subsequent VA 
treatment notes that the veteran would not be able to secure 
or follow a substantially gainful occupation as a result of 
his service-connected psychiatric disability.  Therefore, 
under 38 C.F.R. § 3.157(b)(1), this evidence supports an 
earlier effective date of August 7, 1997, for the higher 100 
percent rating for his schizoaffective disorder and TDIU.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  When the 
evidence in question is VA medical evidence, the effective 
date of the claim is the date of VA treatment - August 7, 
1997.  38 C.F.R. § 3.157(b)(1).

But it was not factually ascertainable the veteran met the 
requirements for this higher 100 percent rating for his 
schizoaffective disorder or TDIU during the one year 
immediately preceding his August 7, 1997, informal claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Consequently, the effective date cannot be earlier than 
August 7, 1997.



Closing Points

A veteran cannot have a 100 percent schedular rating at the 
same time he has a TDIU.  38 C.F.R. § 4.16(a).  See also 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See, too, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001); 
Herlehy v. Principi, 15 Vet. App. 33 (2001).

In this decision, the Board is assigning an earlier effective 
date of August 7, 1997 for both the 100 percent schedular 
rating for the veteran's schizoaffective disorder and for his 
TDIU.  So once the claims file is returned to the RO for 
processing of these awards, bear in mind that the effective 
date eventually assigned for the 100 percent schedular rating 
for his schizoaffective disorder must also take into account 
the period covered for his TDIU so that he is not 
concurrently receiving these benefits.  That said, however, 
the 100 percent schedular rating provides the greater 
benefit.  Thus, if ultimately presented with the opportunity, 
he is advised to choose the 100 percent schedular rating in 
lieu of the TDIU for any given period that he was or is 
entitled to both.




ORDER

An earlier effective date of August 7, 1997, is granted for 
the 100 percent rating for the schizoaffective disorder, 
subject to the laws and regulations governing the payment of 
VA compensation.

An earlier effective date of August 7, 1997, also is granted 
for the TDIU, subject to the laws and regulations governing 
the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


